Exhibit 10.4

 

May 5, 2015

 

BY HAND

 

Scott B. Townsend

 

Re:                             Notice of Termination and Transition Service
Agreement

 

Dear Scott:

 

This letter confirms the ending of your employment with AMAG
Pharmaceuticals, Inc. (the “Company”) and sets forth the terms of a mutually
agreeable transition plan.

 

As you know, you and the Company entered into the Amended and Restated
Employment Agreement dated February 7, 2014 (“Employment Agreement”).  To the
extent that a term is not defined herein, the capitalized terms shall have the
same meaning as in the Employment Agreement.

 

Pursuant to Section 4(d) of the Employment Agreement, the Company may elect to
terminate your employment other than for Cause after a thirty (30) day notice
period.  This letter serves as the written notice contemplated by the Employment
Agreement.  Provided, and notwithstanding the foregoing, in the event you enter
into this Notice of Termination and Transition Service Agreement (the
“Transition Service Agreement”) and the Release Agreement (the “Release”)
appended hereto (collectively with the Follow on Release defined below, the
“Termination Agreements”), you and the Company have agreed that the thirty (30)
day notice period will be extended until January 16, 2016 on the terms set forth
herein unless, prior to that date, (i) you resign, (ii) your employment ends due
to your death or Disability, or (iii) the Company terminates your employment
with Cause.  For purposes of the Termination Agreements, the actual last date of
your employment, whether it is January 16, 2016 or an earlier date, shall be
referred to as the “Date of Termination” and the Term shall end on the Date of
Termination.

 

The time period between May 5, 2015 and the Date of Termination shall be
considered the “Transition Period”.  During the Transition Period the following
terms shall apply to your employment in lieu of any terms under the Employment
Agreement or otherwise:

 

(a)         Phase I of the Transition Period:  During the period between May 5,
2015 and May 30, 2015, you will continue to hold the full-time position of
Senior Vice President of Legal Affairs and General Counsel of the Company and
the Secretary of the Company and shall perform the duties and responsibilities
associated with that position as well as assisting with transitional matters to
the extent requested by the Company’s Chief Executive Officer, President and
other members of the Company’s executive management team.

 

(b)         Phase Two of the Transition Period.  During the period between
May 31, 2015 and the Date of Termination, you will no longer hold the position
of Senior Vice President of Legal Affairs and General Counsel or Secretary of
the Company but, instead, you will serve in a part-time Senior Advisor role.  As
Senior Advisor, you will perform duties,

 

--------------------------------------------------------------------------------


 

responsibilities and projects as requested by the Company’s Chief Executive
Officer, President and other members of the Company’s executive management
team.  You shall provide services on a reduced schedule equal to a percentage of
that of a full time exempt employee (the “Level of Services”).  The Level of
Services shall commence at 50% and may be reduced by the Company in its
discretion upon advance written notice to you effective upon first day of the
next full calendar month, provided the Level of Services shall not be reduced to
a percentage lower than 20%.

 

(c)          Salary and Benefits During Transition Period.  During (i) Phase One
of the Transition Period, you shall continue to be paid at the rate of 100% of
your Base Salary, $355,600 per year, (“Full Base Salary”); and (ii) Phase Two of
the Transition Period, you shall be paid a percentage of your Base Salary that
corresponds to the Level of Services. You will continue to participate in the
Company’s employee benefits to the extent that you remain eligible under the
Company’s plans based on your Level of Services, provided it is understood and
agreed that you will continue to accrue vacation during the Transition Period
but the regular accrual rate of four (4) weeks per year will be prorated on
based on the Level of Services. Further, to the extent you are unable to perform
the hours required based on the applicable Level of Services due to illness or
injury, you shall be permitted to use your previously accrued vacation and sick
time. The Company reserves the right to request medical documentation associated
with use of such paid time off consistent with the Company’s policies and
practices.

 

(d)         Indemnification; Insurance.  During the Transition Period, the
Indemnification Agreement by and between the Company and you shall remain in
effect and you shall be entitled to indemnification and to the extent applicable
pursuant to the Charter and Bylaws of the Company, the Company’s employed lawyer
insurance policies and the Company’s employment practices liability insurance.

 

(e)          Equity.  In lieu of the accelerated vesting following the Date of
Termination contemplated by your Employment Agreement, and notwithstanding
anything in the Employment Agreement or any equity award agreement to the
contrary, you and the Company agree that all unvested time-based stock options
and/or restricted stock units and any other unvested time-based equity awards
that you hold in which you would have vested if you had been employed for an
additional twelve (12) months following May 30, 2015 shall become vested on the
later of (i) June 1, 2015 or (ii) the Effective Release Date, as defined in the
Release (the “Accelerated Vesting”) and all other outstanding unvested
time-based equity awards not vested by the Accelerated Vesting shall be
forfeited on the Effective Release Date.  You will continue to have a Business
Relationship through the Date of Termination for purposes of vesting with
respect to your performance-based equity grants, and any such performance-based
equity grants that remain unvested as of the Date of Termination shall be
forfeited at such time.

 

(f)           Expenses.   During the Transition Period you will remain eligible
for reasonable and documented business expenses in accordance with the Company’s
expense reimbursement policy.  You shall not continue to be reimbursed for bar
dues or

 

2

--------------------------------------------------------------------------------


 

continuing legal education and Section 3(f) (1) —(4) shall not longer be in
effect after May 31, 2015.

 

Pursuant to Section 5(b) of the Employment Agreement you are entitled to certain
severance pay and benefits (“Severance Benefits”) after the termination of your
employment other than for Cause, provided you (i) comply fully with all of your
obligations under all agreements between the Company and you, and (ii) execute
and deliver (A) the Release, and (B) an affirmation of the general release of
claims in the Release with respect to the period between the date you signed the
Release and the Date of Termination (the “Follow on Release”).  Accordingly, if
(i) you enter into and comply with the continuing obligations under the
Termination Agreements, including without limitation the Nonsolicitation
Covenant, Non-Competition, and Injunctive Relief provisions set forth in
Section 6 of the Employment Agreement and the Non-Disclosure, Non-Competition,
Non-Solicitation, and Invention Assignment Agreement you and the Company entered
into effective as of February 27, 2014 (collectively the “Restrictive
Covenants”), all of which continue to be in full force and effect, (ii) you are
not terminated for Cause; and (iii) the Date of Termination occurs on
January 16, 2016 or on an earlier date due to your resignation or your
employment ends due to your death or Disability, the Company will provide you
with Severance Benefits in the form of twelve (12) months of severance pay based
on your Full Base Salary.  The foregoing severance pay shall be paid in equal
installments over the twelve (12) month severance period in accordance with the
Company’s usual payroll schedule, commencing on the Company’s next regular
payroll date following the later of: (i) the Date of Termination; and (ii) the
Effective Release Date.

 

Although not contemplated in the Employment Agreement, as an additional
Severance Benefit, if you satisfy each of the Severance Conditions (as defined
in the Release), the Company will pay a portion of your COBRA premiums in an
amount equal to what it would have paid towards health insurance premiums for an
active employee with similar coverage commencing of the earlier of:  (i) the
Date of Termination, or (ii) the date you become eligible for COBRA based on the
Level of Services (in either case the “COBRA Commencement Date”) and continuing
until the earlier of (A) twelve (12) months from COBRA Commencement Date; and
(B) the date you become reemployed and eligible for alternative health
insurance. The Company shall provide you with the right to continue group
medical and dental insurance coverage after the COBRA Commencement Date under
the law known as “COBRA”.  (The terms for that opportunity will be set forth in
a separate written notice.) Your eligibility to participate in any other
employee benefit plans and programs of the Company will cease in accordance with
the applicable benefit plan or program terms and practices.

 

For the avoidance of doubt, consistent with Section 5(a) of the Employment
Agreement, regardless of whether you sign the Termination Agreements and/or
receive Severance Benefits, the Company shall pay you for the following items
that were earned and accrued but unpaid as of the Date of Termination: (i) your
Base Salary (based on the Level of Services); (ii) a cash payment for all
accrued, unused vacation calculated at your Full Base Salary rate; and
(iii) reimbursement for any unpaid business expenses.  For the avoidance of
doubt, you are not entitled to any bonus compensation for 2015 or any other
periods.

 

3

--------------------------------------------------------------------------------


 

Also regardless of whether you enter to the Termination Agreements and/or
receive Severance Benefits, you are obligated to comply with the continuing
obligations set forth in the Employment Agreement, including the Restrictive
Covenants.

 

You acknowledge and agree that (i) this Transition Service Agreement modifies
the Employment Agreement (ii) Sections 1-5 of the Employment Agreement are fully
supereceded by this Transition Service Agreement, provided the definitions
therein shall remain in effect; (ii) the changes described herein do not trigger
Good Reason rights under the Employment Agreement or otherwise.

 

Please let me know if you have any questions.

 

Sincerely,

 

 

 

/s/ Elizabeth S. Bolgiano

 

 

 

Elizabeth S. Bolgiano

 

Senior Vice President, Human Resources

 

 

 

Acknowledged and Agreed:

 

 

 

/s/ Scott B. Townsend

 

Scott B. Townsend

 

 

4

--------------------------------------------------------------------------------